UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4424
VERNON POWELL,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                         (CR-99-514-PJM)

                      Submitted: May 8, 2003

                      Decided: August 7, 2003

   Before WILLIAMS, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Vandy L. Jamison, Jr., LAW OFFICE OF VANDY L. JAMISON,
JR., Washington, D.C., for Appellant. Thomas M. DiBiagio, United
States Attorney, Deborah A. Johnston, Assistant United States Attor-
ney, Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. POWELL
                               OPINION

PER CURIAM:

   Vernon Powell appeals the judgment order of the district court con-
victing him on a single count of conspiring to possess with intent to
distribute narcotics in violation of 21 U.S.C. § 846 (2000). Powell’s
counsel has filed a formal brief raising two claims of error, and Pow-
ell has filed a pro se, supplemental brief raising two additional claims.
Having reviewed these claims in turn, we affirm.

   Powell first claims that the district court erred by admitting evi-
dence of two prior convictions for narcotics distribution. He asserts
that the evidence was character evidence offered to demonstrate con-
formity therewith in violation of Fed. R. Evid. 404. A district court’s
determination of the admissibility of evidence under Rule 404(b) is
reviewed for an abuse of discretion. See United States v. Queen, 132
F.3d 991, 995 (4th Cir. 1997). Evidence of other crimes is not admis-
sible to prove bad character or criminal propensity. Fed. R. Evid.
404(b). Such evidence is admissible, however, to prove "motive,
opportunity, intent, preparation, plan, knowledge, identity, or absence
of mistake or accident." Id.; Queen, 132 F.3d at 994. Evidence of
prior acts is admissible under Rule 404(b) and Fed. R. Evid. 403, if
the evidence is: (1) relevant to an issue other than the general charac-
ter of the defendant; (2) necessary or probative; and (3) reliable. Fur-
ther, the probative value of the evidence must not be substantially
outweighed by its prejudicial value. Queen, 132 F.3d at 995.

   Powell’s prior convictions were relevant and probative as to his
intent regarding the instant conviction. They also were reliable given
that the evidence was admitted through the testimony of the prior
arresting officers. Accordingly, we conclude that the probative value
of the evidence was not substantially outweighed by any potential
prejudice and that the district court did not abuse its discretion in
admitting the evidence. We deny this claim of error.
   Powell next claims that the district court erred by admitting evi-
dence relating to the guilty plea of Louis Caceres after Caceres
refused to testify at trial. Powell asserts that the use of Caceres’ prior
testimony resulted in the violation of his constitutional rights under
                        UNITED STATES v. POWELL                           3
the Confrontation Clause. We need not reach this question, however,
if we conclude that any potential constitutional error in the admission
of the evidence was harmless beyond a reasonable doubt. See Idaho
v. Wright, 497 U.S. 805, 823 (1990) (noting applicability of harmless
error analysis to violation of Confrontation Clause); Chapman v. Cali-
fornia, 386 U.S. 18, 24 (1967) (stating that test for determining
whether constitutional error is harmless is whether it appears "beyond
a reasonable doubt that the error complained of did not contribute to
the verdict obtained").
   Testimony at trial from several witnesses demonstrated that an
individual known by the alias of "Man" was engaged in a conspiracy
with the Caceres brothers to distribute multiple kilograms of cocaine.
Further testimony established that "Man" was, in fact, Powell.*
Because we conclude that sufficient independent evidence supported
Powell’s guilt, any error in the admission of evidence relating to
Caceres’ guilty plea was harmless beyond a reasonable doubt.
   We also have reviewed Powell’s supplemental pro se brief and
accompanying motion. Because we conclude that Powell’s supple-
mental claims lack merit, we deny his motion to file the supplemental
brief. We affirm the judgment of the district court.
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                              AFFIRMED

   *Although the Government was directed by the court to supplement its
brief with appropriate citations to the record, it has not adequately done
so. The Government claims that "Rudy Molina, a cousin of Leonel Cace-
res, identified the defendant as the person he knew as ‘Man.’" (Appel-
lee’s revised br. at 15). The Government’s revised brief fails to provide
a citation to the record for this assertion, and Molina’s testimony fails to
fully corroborate the Government’s claim. Although Molina identified an
individual in the courtroom as "Man," the record is insufficient to estab-
lish that this individual was Powell. (J.A. at 338-39). Nevertheless, our
independent review of the appendix discloses testimony establishing the
link unsuccessfully made by the Government. (J.A. at 300). Accordingly,
we conclude that Powell was "Man."